Upon consideratión of several motions and suggestions filed in this cause by thé respective parties, it is ordered:
1. The answer heretofore filed by the defendants in this cause to the bill of complaint in the related case of State of Michigan v. State of Illinois and Sanitary District of Chicago may and shall be accepted and treated as their answer to the bill of complaint in this cause, other than Paragraph III thérepf;
. 2. The motion of the defendants in this cause to strike froma the-bill of complaint Paragraph III thereof is set down for hearing on Monday next, at the head of the cases assigned for that day; and
See ante, p. 488.
3. The motion of the complainants for an order requiring the defendants in this cause to answer Paragraph III of the bill of complaint is deferred until after the motion of the defendants to strike out that paragraph is heard and disposed of.